EXHIBIT 13 CONSOLIDATED FINANCIAL STATEMENTS BCB Bancorp, Inc. and Subsidiaries Consolidated Financial Report December31, BCB Bancorp, Inc. and Subsidiaries Table of Contents Page Consolidated Financial Statements Report of Independent Registered Public Accounting Firm 1 Consolidated Statements of Financial Condition 2 Consolidated Statements of Income 3 Consolidated Statements of Changes in Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders BCB Bancorp, Inc. Bayonne, New Jersey We have audited the accompanying consolidated statements of financial condition of BCB Bancorp, Inc. and Subsidiaries (the “Company”) as of December31, 2007 and 2006, and the related consolidated statements of income, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2007. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of BCB Bancorp, Inc. and Subsidiaries as of December31, 2007 and 2006, and the consolidated results of their operations and their cash flows for each of the years in the three-year period ended December31, 2007, in conformity with accounting principles generally accepted in the United States of America. Beard Miller Company LLP Pine Brook, New Jersey March 18, BCB Bancorp, Inc. and Subsidiaries Consolidated Statements of Financial Condition December31, 2007 2006 (In Thousands, except for share data) Assets Cash and amounts due from depository institutions $ 2,970 $ 3,400 Interest-bearing deposits 8,810 22,437 Cash and Cash Equivalents 11,780 25,837 Securities available for sale 2,056 - Securities held to maturity, fair value $165,660 and $146,018 respectively 165,017 148,672 Loans held for sale 2,132 2,976 Loans receivable, net of allowance for loan losses of $4,065 and $3,733 respectively 364,654 318,130 Premises and equipment 5,929 5,885 Federal Home Loan Bank of New York stock 5,560 3,724 Interest receivable 3,776 3,697 Real Estate Owned 287 - Deferred income taxes 1,352 1,238 Other assets 934 676 Total Assets $ 563,477 $ 510,835 Liabilities and Stockholders’ Equity Liabilities Non-interest bearing deposits $ 35,897 $ 35,275 Interest bearing deposits 362,922 347,472 Total deposits 398,819 382,747 Long-term debt 114,124 74,124 Other liabilities 2,024 2,001 Total Liabilities 514,967 458,872 Stockholders’ Equity Common stock, stated value $0.06; 10,000,000 shares authorized; 5,078,858 and 5,063,432 shares, respectively, issued 325 324 Paid-in capital 45,795 45,632 Treasury stock, at cost, 440,651 and 55,293 shares, respectively (7,385 ) (859 ) Retained earnings 9,749 6,866 Accumulated other comprehensive income 26 - Total Stockholders’ Equity 48,510 51,963 Total Liabilities and Stockholders’ Equity $ 563,477 $ 510,835 See notes to consolidated financial statements. 2 BCB Bancorp, Inc. and Subsidiaries Consolidated Statements of Income Years Ended December31, 2007 2006 2005 (In Thousands, Except for Per Share Data) Interest Income Loans, including fees $ 24,365 $ 22,770 $ 18,760 Securities 8,843 8,046 6,297 Other interest-earning assets 1,182 445 71 Total Interest Income 34,390 31,261 25,128 Non-InterestIncome Fees and service charges 629 595 541 Gain on sales of loans originated for sale 420 635 313 Gain on sale of real estate owned 13 - - Gain on sales of securities held to maturity - - 28 Other 30 30 33 Total Non-Interest Income 1,092 1,260 915 Non-Interest Expenses Salaries and employee benefits 5,699 5,210 4,428 Occupancy expense of premises 1,000 900 701 Equipment 1,906 1,734 1,581 Advertising 326 329 164 Other 1,787 1,459 1,332 Total Non-Interest Expenses 10,718 9,632 8,206 Income before Income Taxes 6,947 8,787 7,474 Income Taxes 2,509 3,220 2,745 Net Income $ 4,438 $ 5,567 $ 4,729 Net Income per Common Share Basic $ 0.92 $ 1.11 $ 1.25 Diluted $ 0.90 $ 1.08 $ 1.20 Weighted Average Number of Common Shares Outstanding Basic 4,818 5,005 3,769 Diluted 4,943 5,172 3,944 See notes to consolidated financial statements. 3 BCB Bancorp, Inc. and Subsidiaries Consolidated Statements of Changes in Stockholders’ Equity Common Stock Paid-In Capital Treasury Stock Retained Earnings (Accumulated Deficit) Accumulated Other Comprehensive Income Total (In Thousands, except for share and per share amounts) Balance - December31, 2004 $ 239 $ 27,725 $ - $ (1,928 ) $ - $ 26,036 Net sale of common stock (1,265,000 shares) 81 17,409 - - - 17,490 Exercise of stock options (43,500 shares) 3 384 - - - 387 Treasury stock purchases (51,316 shares) - - (795 ) - - (795 ) Net income - - - 4,729 - 4,729 Balance - December 31, 2005 323 45,518 (795 ) 2,801 - 47,847 Stock-based compensation - 25 - - - 25 Stock issuance cost - (9 ) - - - (9 ) Exercise of stock options (12,816 shares) 1 98 - - - 99 Treasury stock purchases (3,977 shares) - - (64 ) - - (64 ) Cash dividend ($0.30 per share) declared - - - (1,502 ) - (1,502 ) Net income - - - 5,567 - 5,567 Balance - December 31, 2006 324 45,632 (859 ) 6,866 - 51,963 Stock-based compensation - 6 - - - 6 Exercise of stock options (15,426 shares) 1 157 - - - 158 Treasury stock purchases (385,358 shares) - - (6,526 ) - - (6,526 ) Cash dividend ($0.32 per share) declared - - - (1,555 ) - (1,555 ) Net income - - - 4,438 - 4,438 Unrealized gain on securities available for sale, net of deferred income tax of $18 - 26 26 Total Comprehensive income 4,460 Balance - December 31, 2007 $ 325 $ 45,795 $ (7,385 ) $ 9,749 $ 26 $ 48,510 See notes to consolidated financial statements. 4 BCB Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows Years Ended December31, 2007 2006 2005 (In Thousands) Cash Flows from Operating Activities Net income $ 4,438 $ 5,567 $ 4,729 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation of premises and equipment 394 342 352 Amortization (accretion), net (664 ) (657 ) (548 ) Provision for loan losses 600 625 1,118 Stock-based compensation 6 25 - Deferred income tax (benefit) (132 ) (241 ) (225 ) Gain on sales of securities held to maturity - - (28 ) Loans originated for sale (22,993 ) (36,277 ) (17,900 ) Proceeds from sales of loans originated for sale 24,257 34,716 17,433 Gain on sales of loans originated for sale (420 ) (635 ) (313 ) Gain on sale of real estate owned (13 ) - - (Increase) in interest receivable (79 ) (593 ) (775 ) Decrease (Increase) in stock subscriptions receivable - 2,353 (2,353 ) Decrease (Increase) in other assets (258 ) 436 (497 ) Increase in accrued interest payable 214 313 323 Increase (decrease) in other liabilities (191 ) 268 211 Net Cash Provided by Operating Activities 5,159 6,242 1,527 Cash Flows from Investing Activities Proceeds from repayments on securities held to maturity 21,010 28,845 25,531 Proceeds from sales of securities held to maturity - - 7,373 Purchases of securities held to maturity (37,338 ) (37,500 ) (55,815 ) Purchases of securities available for sale (2,012 ) - - Proceeds from sales of participation interests in loans 6,315 5,432 1,273 Proceeds from sale of real estate owned 1,172 - - Purchases of loans (9,593 ) (7,007 ) (4,645 ) Net increase in loans receivable (44,645 ) (32,087 ) (35,296 ) Additions to premises and equipment (438 ) (709 ) (191 ) Purchases of Federal Home Loan Bank of New York stock (1,836 ) (946 ) (1,834 ) Net Cash Used in Investing Activities (67,365 ) (43,972 ) (63,604 ) Cash Flows from Financing Activities Net increase in deposits 16,072 19,896 25,608 Proceeds of long-term debt 55,000 70,000 50,000 Repaymentof long-term debt (15,000 ) (50,000 ) - Net change in short-term borrowings - - (10,000 ) Purchase of treasury stock (6,526 ) (64 ) (795 ) Cash dividends paid (1,555 ) (1,502 ) - Net proceeds from issuance of common stock 158 90 17,877 Net Cash Provided by Financing Activities 48,149 38,420 82,690 Net Increase (Decrease) in Cash and Cash Equivalents (14,057 ) 690 20,613 Cash and Cash Equivalents - Beginning 25,837 25,147 4,534 Cash and Cash Equivalents - Ending $ 11,780 $ 25,837 $ 25,147 Supplementary Cash Flows Information Cash paid during the year for: Income taxes $ 2,860 $ 3,120 $ 2,905 Interest $ 17,003 $ 13,164 $ 8,922 Transfer of loans to real estate owned $ 1,446 $ - $ - See notes to consolidated financial statements. 5 BCB Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements Note 1 - Organization and Stock Offerings BCB Bancorp, Inc. (the “Company”) is incorporated in the State of New Jersey and is a bank holding company. The common stockof the Company is listed on the Nasdaq Electronic Bulletin Board and trades under the symbol “BCBP.” On September12, 2005, the Company filed a registration statement with the
